             Case 2:15-cv-00463-RCL-SMD Document 213-1 Filed 09/09/19 Page 1 of 3

AO 88B (Rev.02/14)Subpoena to Produce Documents,Information, or Objects or to Perrnit Inspection ofPremises in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                         for the
                                                          Middle District of Alabarna
              ANGELA McCULLOUGH,et al.
                              Plaintiff
                                   V.                                                Civil Action No. 2:15-cv-00463-RCL-SDM
   THE CITY OF MONTGOMERY,ALABAMA,et al.

                             Defendant

                       SUBPOENA TO PRODUCE DOCUMENTS,INFORMATION,OR OBJECTS
                         OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                      Alabama Judicial Inquiry Commission,401 Adams Avenue, #720, Montgomery, AL 36104
 To:

                                                     (Name ofperson to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See attached



  Place: c/o Martha Morgan, Esq.                                                      Date and Title:
         8800 Lodge Lane, Cottondale, AL 35453
                                                                                                        9/11/2019 @ 10:00 a.m.

    0 Inspection ofPremises: YOU ARE. COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the thne, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                             Date and Time:



        The following provisions of Fed. R. Civ. P.45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.
Date:                          t
                                   CLERK OF COURT
                                                                                         OR

                                          Signature of Clerk or Deputy Clerk                                       A(tontcy's sighatuee


 The name, address, e-mail address, and telephone number ofthe attorney representing (name ofparty)      Plaintiffs
Angela McCullough, et al.                                               ,who issues or requests this subpoena, are:
 Martha Morgan, Esq., 8800 Lodge Lane, Cottondale, AL 35453(205-799-2692)

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production ofdocuments, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy ofthe subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
               Case 2:15-cv-00463-RCL-SMD Document 213-1 Filed 09/09/19 Page 2 of 3

 AO 88B (Rev. 02/14)Subpoena to Produce Documents,Information, or Objects or to Permit Inspection of(Prernises in a Civil Action(Page 2)

 Civil Action No. 2:15-cv-00463-RCL-SDM

                                                   PROOF OF SERVICE
                     (This section should not befiled with the court unless required by Fed. R. Civ. P. 45.)

           I received this subpoena for (name ofindividual and title, f
                                                                      i any)

 on (date)

          0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                          on (date)                                  ; or

          0 I returned the subpoena unexecuted because:



           Unless the subpoena was issued on behalf of the United States, or one of its officers or agents,I have also
           tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
           $

.My fees are $                                    for travel arid $                            for services, for a total of$                0



           I declare under penalty of perjury that this information is true.


Date:
                                                                                                  Server's signature



                                                                                                Printed name and title




                                                                                                   Server's address

Additional information regarding attempted service, etc.:
               Case 2:15-cv-00463-RCL-SMD Document 213-1 Filed 09/09/19 Page 3 of 3

AO 88B (Rev. 02/14)Subpoena to Produce Documents,Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rale of Civil Procedure 45(c),(d),(e), and (g)(Effective 12/1/13)
(c) Place of Compliance.                                                               (ii) disclosing an untetaited expert's opinion or infotmation that does
                                                                                  not describe specific occurrences in dispute and results from the expert's
 (1)For a Trial Hearing, or Deposition. A subpoena may command a                  study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                   (C)Specifying Conditions as an Alternative. In the circumstances
  (A)within 100 miles of where the person resides, is employed,or                 described in Rule 45(d)(3)(B), the Court may, in:stead of quashing or
regularly transacts business in person; or                                        modifying a subpoena, order appearance or production under specified
  (B)within the state where the person resides, is employed, or regularly         conditions if the serving party:
transacts business in person, if the person                                            (i)shows a substantial need for the testimony or material that cannot be
     (i) is a party or a party's officer; or                                      otherwise met without undue hardship; and
     (ii) is commanded to attend a trial and wOuld not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                 (e)Duties in Responding to a Subpoena.
 (2)For Other Discovery. A subpoena may command;
  (A)production of documents,electronidally stored information, or                (1)Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is      procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                         infortnatiOn:
  (B)inspection of premises at the premises to be inspected.                       (A)Documents. A person responding to a subpoena to prodtice documents
                                                                                 Mnst produce them as they are kept in the ordinary course of business or
(d)Protecting a Person Subject to a $ubpoena; Enforcement.                       must organize and label them to correspond to the.categories in the demand.
                                                                                   (B)Formfor Producing Electronical151 Stored Information Not Specified.
 (1)Avoiding Undue Burden or Expense;Sanctions: A party or attorpey              Ifa subpoena does not specify a form for producing electronically stored
responsible for issuing and servihg a subpoena Mast take reasonable Steps        infOrinatidn, the person i•esponding must produce it in a form or forms in
to avOid imposing undue burden or expense on a person subject to the             which it is ordinarily maintained orin a reasonably usable form or forrns.
sabpoena. The court for the district where compliance is required MuSt             (C)Electronically Stored Information Produced in Only One Form. The
enforce this daty and impose an appropriate sanction—which may include           person responding need not produce the same electronically stored
lost earoings and reasonable attorney's fees—on a party or attomey who           infOrmatioh in more than one form.
fails to coinply.                                                                  (D)kaccessible Electronicqlly Slored Ihformation. The persOft
                                                                                 responding need not provide discovery of electronically stored information
 (2) Cowhand to Produce Materials or PermitInspection.                           from sources that the person identifies as not reasonably accessible because
  (A)Appearance Not Required. A person commanded to produce                      of undae burden or cost. On motion to compel discovery or for a protective
doetunents, electronically stored information, or tangible things,or to          order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of     reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,       made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                               requesting party shows good cause, considering the limitations of Rule
  (B)Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attOmey designated
in the subpoena a written objection to inspecting, copying, testing, or          (2) Claiming Privilege or Protection.
sampling any or all ofthe materials or to Mspectipg the prernises—or to           (A)Information Withheld. A person Withholding sabpoenaed information
producing electronically stored iriforrnation In the forrn or forms requested.   under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier ofthe time specified for         material must:
compliance or 14 days after the subpoena is served. If an Objection is made,         (i) expressly make the claim; and
the following rules apply:                                                           (ii) describe the nature of the withheld docainents, conithunications, or
     (i) At any time, on notice to the commanded person, the serving party       tangible things in a manner that, without revealinginformation itself
may move the court for the district where compliance is required for an          privileged or protected, will enable the parties to assess the claim.
order compellipg production or inspection.                                        (B)Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the      subpoena is subject to a claim of privilege or Of protection as
order mast protect a person who is neither a party nor a party's officer frOrn   trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                   that received the information of the claim and the basis for it. After being
                                                                                 notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                           inforrnation and any copies it has; must not use or disclose the infontation
  (A) When Required. On timely motion, the court for the district where          until the claim is resolved; must take reasohable Steps to retrieve the
compliance is required must quash or modify a subpoena that:                     information if the party disclosed it before being ootified; and may promptly
     (i) fails to allow a reasonable time to comply;                             present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits             cOmpliance is required for a determination of the claim. The person who
Specified in Rule 45(c);                                                         produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected Matter, if no    resolved.
exception or waiiier applieS; or
     (iv)subjects a person to undue burden.                                      (g)Contempt.
 (B) When Permitted. To protect a person subject to or affected by a             The coart for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on        motion is transferred, the issuing court—may hold in contempt a person
motion,quash or modify the subpoena if it reqUires:                              who, having been served, fails Withotit adequate excuse to obey the
      (i) disclosing a trade secret or other coofidential research,              subpoena or an order related to it.
development, or commercial inforthation; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a)Committee Note(2013).
